Citation Nr: 0004406	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to VA compensation benefits pursuant to 
38 U.S.C. § 1151 for infectious hepatitis disability as a 
result of VA medical treatment in December 1971.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from June 1960 to February 
1961.  

The veteran filed his claim for VA benefits under the 
provisions of 38 U.S.C.A. § 1151 in October 1996.  The VA 
Regional Office (RO) denied VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for infectious hepatitis disability in 
August 1997, and the veteran appealed.  He presented 
testimony during a hearing at the RO in January 1998.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran incurred infectious hepatitis during VA 
hospitalization, medical or surgical treatment in December 
1971.

2.  There is no competent medical evidence of record showing 
that the veteran now has chronic disability from infectious 
hepatitis.

2.  There is no competent medical evidence of record showing 
that there is a nexus between the veteran's VA 
hospitalization, medical or surgical treatment in December 
1971 and claimed infectious hepatitis.


CONCLUSION OF LAW

The claim of entitlement to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for infectious hepatitis as a result of 
VA hospitalization, medical or surgical treatment in December 
1971 is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 (West 1991) for 
infectious hepatitis disability, claiming that he incurred or 
aggravated infectious hepatitis as a result of VA 
hospitalization, medical or surgical treatment in December 
1971 and that he now has current disability as a result.  
Specifically, he states that over the counter medications do 
not have their usual effects and that he is unable to donate 
blood at this time, and that both of these circumstances are 
due to the infectious hepatitis he had in December 1971.  

In the interest of clarity, the Board will describe the 
factual background of this case; review the relevant law, 
regulations and Court decisions; and then render an analysis 
of the claim.  

Factual background

A VA examination was conducted on December 7, 1971.  At the 
time, laboratory studies were conducted, showing that the 
veteran's LDH and SGOT were elevated, with the latter being 
above 250 mU/ml, the highest level on the chart [normal was 
indicated as being between 10 and 50 mU/ml].  It appears that 
the examining physician did not review the laboratory report 
until several months later.  
The examining physician noted "definitely clinically 
significant phimosis".  A circumcision for phimosis was 
recommended.  The veteran was admitted to a VA hospital on 
December 13, 1971 for the circumcision, which was conducted 
on December 14th.  By December 17th, the circumcision was 
healed, and he was discharged.  

On December 23, 1971, the veteran was seen in the VA 
genitourinary clinic for follow-up of his circumcision.  He 
was noted to be slightly jaundiced, and serum bilirubin was 
recommended.  According to a December 23, 1971 VA nursing 
note, the veteran was admitted to the VA hospital that day 
with complaints of nausea for two weeks.  A doctor's progress 
note dated December 23, 1971 stated that the veteran had felt 
ill since the circumcision, with anorexia, change in taste, 
weakness, pale stools, and darker than normal urine.  The 
diagnosis was infectious hepatitis.  

The January 20, 1972 VA hospital discharge summary stated 
that during hospitalization, the veteran showed improvement 
after bed rest and a high protein diet.  His bilirubin, SGOT, 
LDH, and alkaline phosphatase became lower.  The SGOT was 
"slightly high" at 95 mU/cc.  An isolation order which had 
been in effect was discontinued and the veteran was 
discharged from the hospital.  It was opined that he would be 
employable within one month.  

In February 1972, the physician who conducted the December 
1971 VA examination noted and initialed the December 1971 to 
January 1972 VA hospital discharge summary and commented on 
the VA examination report that the veteran had been treated 
for infectious hepatitis after surgery for phimosis, and that 
there were no residuals of infectious hepatitis currently.  

By VA evaluation in February 1, 1972, the veteran had no 
complaints of infectious hepatitis, and clinically, there was 
no icterus and the liver was not palpable.  In mid-February 
1972, the veteran's hepatitis was asymptomatic.  

The veteran failed to report for a VA examination for 
hepatitis residuals in February 1997.

During a personal hearing which was held at the RO in January 
1998, the veteran opined that he contracted hepatitis as an 
inpatient during his mid-December 1971 VA hospitalization and 
that the circumcision which was performed by VA later during 
that same hospitalization in December 1971 aggravated his 
infectious hepatitis.  He felt that if the VA physician had 
waited for his hepatitis to clear up before performing the 
circumcision, its course would not have been as bad as it 
was.  He testified that currently, he had disability from 
hepatitis because recently he had been told that he could not 
donate blood, and because the hepatitis was making him 
lightheaded and such when he would take over the counter 
medications.  He had not had hepatitis treated or diagnosed 
since 1972.

Applicable Law and Regulations

38 U.S.C.A. § 1151

In pertinent part, 38 U.S.C.A. § 1151 provides that when 
there is no willful misconduct by a veteran, additional 
disability resulting from VA hospitalization, medical or 
surgical treatment causing injury, or aggravation thereof, 
shall be compensated as if service-connected.  See also 38 
C.F.R. § 3.358 (1995).

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA treatment and additional disability, 
and that there need be no identification of "fault" on the 
part of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. § 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. § 1151 
with respect to the regulation's inclusion of a fault or 
accident requirement.

In pertinent part, 38 U.S.C.A. § 1151 provides that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment, not the result of such veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or in death, disability compensation 
shall be awarded in the same manner as if such disability, 
aggravation, or death were service-connected.

However, the Court further held that not every "additional 
disability" was compensable.  The validity of the remainder 
of 38 C.F.R. § 3.358 was not questioned.  See Gardner, 115 
S.Ct. 552, 556 n.3 (1994):  "We do not, of course, intend to 
cast any doubt on the regulations insofar as they exclude 
coverage for incidents of a disease's or injury's natural 
progression, occurring after the date of treatment. . . .VA's 
action is not the cause of the disability in those 
situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the full extent to which § 1151 benefits were authorized 
under the Supreme Court's decision.  The requested opinion 
was received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995.  In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement which was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury and not merely coincidental 
therewith."  Further, 38 C.F.R. § 3.358(b)(2) provides that 
compensation will not be payable for the continuance or 
natural progress of disease or injuries.  38 C.F.R. § 
3.358(c)(3) now provides that "[c]ompensation is not payable 
for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  'Necessary 
consequences' are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered."

Under 38 C.F.R. § 3.358(c)(3) as amended in 1995, 
compensation is precluded where disability (1) is not 
causally related to VA hospitalization or medical or surgical 
treatment, or (2) is merely coincidental with the VA 
hospitalization or medical or surgical treatment, or (3) is 
the continuance or natural progress of diseases or injuries 
for which VA hospitalization or medical or surgical treatment 
was authorized, or (4) is the certain or near certain result 
of the VA hospitalization or medical or surgical treatment.  
Where a causal connection exists, there is no willful 
misconduct, and the additional disability does not fall into 
one of the above-listed exceptions, the additional disability 
will be compensated as if service-connected.

In Jones v. West, 12 Vet. App. 460, 464 (1999), the Court 
noted that amendments to 38 U.S.C.A. § 1151 which were 
promulgated in 1996 were expressly made applicable by 
Congress only to claims filed on or after October 1, 1997.  
Because the veteran's claim for benefits was received in 
October 1996, the 1996 amendments are not applicable and are 
not mentioned or applied herein.  

Well Grounded Claims

The threshold question which must be resolved with regard to 
a claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  

The Court has recently held that the requirements for a well-
grounded claim under 38 U.S.C.A. § 1151 parallel those 
generally set forth for establishing other service connection 
claims , as follows: (1) medical evidence, or in certain 
circumstances lay evidence, of incurrence or aggravation of 
an injury as the result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation under chapter 31 of title 38, United States 
Code; (2)  medical evidence of a current disability; and (3) 
medical evidence of a nexus between that asserted injury or 
disease and the current disability.  Jones, 12 Vet. App. at 
464. 

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  Where the determinant 
issue involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded; 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); Grottveit v. Derwinski, 5 Vet. 
App. 91, 93 (1993).

Analysis

Karnas considerations

As discussed above, where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the claimant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

In this case, the Board has determined that the provisions of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 are 
more favorable to the claim, inasmuch as negligence need not 
be established in order for the veteran to prevail.  
Moreover, because the original claim brought under the 
provisions of 38 U.S.C.A. § 1151 was filed in October 1996, 
the provisions of 38 U.S.C.A. § 1151 in effect from October 
1, 1997 forward are inapplicable to the claim.

Well groundedness of the claim

The first prong of the Jones well groundedness test 
(incurrence or aggravation of an injury as a result of VA 
result of hospitalization, medical or surgical treatment) is 
not met, as there is no competent medical evidence of record 
which indicates that VA hospitalization, medical, or surgical 
treatment caused or aggravated the veteran's infectious 
hepatitis.  As indicated in the factual background, 
laboratory studies, in particular SGOT, were demonstrably 
abnormal on December 7, 1971, a week before the veteran 
entered the VA hospital.  There is no competent medical 
evidence of record to indicate that the identification of 
hepatitis was other than coincidental to VA hospitalization, 
medical, or surgical treatment in December 1971 and there is 
no competent medical evidence of record that the hepatitis 
was aggravated by VA medical treatment.  

Since the veteran is a layperson, he is incompetent to opine 
as to what caused or aggravated his infectious hepatitis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993).

The second prong of the Jones well groundedness test (a 
current disability) also is not met, as there is no competent 
medical evidence of record of current infectious hepatitis 
disability.  Indeed, the medical evidence of record indicates 
that the hepatitis resolved in early 1972.  The VA examiner 
who conducted the December 1971 VA examination report stated 
in February 1972 that the veteran had no residuals from 
infectious hepatitis, and the early 1972 VA medical reports 
indicate that it was resolved and asymptomatic.  No competent 
medical evidence indicates otherwise.  There is no indication 
of recurrence and no indication of any residuals therefrom.  
See Rabideau v. Derwinski, 2 Vet. App. 141 (1992) [the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim].  See also Sanchez-Benitez v. West, U.S. 
Vet. App. No. 97-1948 (December 29, 1999), slip op. at 5 
[absent a current condition, service connection may not be 
granted based on history of disability].

The veteran, being a layperson, is unable to indicate that he 
currently has an infectious hepatitis disability.  His 
assertion that he currently has a hepatitis disability which 
makes him lightheaded when he takes over-the-counter 
medications is not competent medical evidence of a current 
disability.  See Espiritu and Grottveit, supra.  With respect 
to being unable to donate blood, the Board does not believe 
that this constitutes a disability for which VA compensation 
may be paid.  See 38 C.F.R. § 3.321(a) [disability rated 
based on impairment in earning capacity in civil 
occupations]; cf. Sanchez-Benitez v. West, U.S. Vet. App. No. 
97-1948 (December 29, 1999), slip op. at 4 [pain alone, 
without a diagnosed or identifiable malady or condition, does 
not in and of itself constitute a disability].  Moreover, 
there is no competent medical evidence of record to the 
effect that the veteran cannot donate blood due to his 
history of hepatitis.  To the extent that the veteran has 
indicated that he was informed by some medical professional 
that he cannot donate blood due to his history of hepatitis, 
the Court has held that an appellant's accounts of statements 
made to him by physicians cannot render the claim well 
grounded.  The connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 69, 74 
(1995).

The third prong of the Jones well groundedness test is not 
met, either, as there is no competent medical evidence of 
record of a nexus between the infectious hepatitis and the VA 
treatment which occurred in December 1971.  While the veteran 
contends that there is such a relationship, since he is a 
layperson without medical training, his own statements or 
opinions are incapable of indicating the diagnosis and/or 
etiology of any disability.  Medical evidence is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  

In light of the above stated reasons and bases, in the 
absence of competent medical evidence of a current disability 
and a nexus to VA hospitalization, surgical, or medical 
treatment, the veteran's claim of entitlement to benefits 
under 38 U.S.C.A. § 1151 for infectious hepatitis is not well 
grounded.  The benefit sought on appeal is accordingly 
denied.

Additional Matters

Because the veteran's claim is not well grounded, VA is under 
no further duty to assist him in developing facts pertinent 
to it.  38 U.S.C.A. § 5107(a).  VA's duty to assist depends 
upon the particular facts of the case, and the extent to 
which VA has advised the claimant of the evidence necessary 
to support a VA benefits claim.  See Robinette v. Brown, 8 
Vet. App. 69, 78 (1995).  The Court has held that the 
obligation exists only in the limited circumstances where the 
veteran has specifically referenced other known and existing 
evidence which is not of record and which would support the 
claim.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, the Board finds that VA is not on notice of any known 
and existing evidence which would render the veteran's claim 
plausible.  The Board's decision serves to inform the veteran 
of the kind of evidence which would be necessary to make his 
claim well grounded, namely, competent medical evidence which 
shows that the veteran has a current infectious hepatitis 
disability which was caused or aggravated by VA 
hospitalization, medical, or surgical treatment.

Where, as here, the Board has addressed the issue of well 
groundedness without the RO having first explicitly decided 
the issue on that basis, the Board must consider whether the 
veteran has been given adequate opportunity to submit 
evidence or argument on it, and if not, the Board must 
consider whether the veteran has been prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
case, the Board concludes that there has been no prejudice to 
the veteran by an RO decision on the merits, as the RO 
accorded his claim more consideration than was warranted 
under the circumstances.  Edenfield v. Brown, 8 Vet. App. 384 
(1995).  Moreover, the veteran has been accorded ample 
opportunity to present evidence and argument on the questions 
at issue.  The Board notes that in denying the veteran's 
claim, the RO advised him that the evidence failed to 
establish that VA treatment was the proximate cause of his 
infectious hepatitis.  See the September 1997 rating 
decision.  It is also clear that the veteran was also advised 
by his representative that medical evidence of current 
disability and nexus to VA hospitalization, medical, or 
surgical treatment was missing.  See the January 1998 hearing 
transcript at 7.


ORDER

A well-grounded claim of entitlement to VA compensation 
benefits pursuant to 38 U.S.C.A. § 1151 for infectious 
hepatitis disability as a result of VA hospitalization, 
medical, or surgical treatment in December 1971 not having 
been submitted, the claim is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  See, in general, Caluza v. Brown, 7 Vet. App. 498, 535 (1995).

